Title: To John Adams from Thomas Sprigg, 21 May 1798
From: Sprigg, Thomas
To: Adams, John



21 May 1798

A number of respectable citizens of Washington County in the State of Maryland having convened in consequence of public notice, at the Court house in Hagers Town on Monday the twenty first day of May 1798. after appointing General Thomas Sprigg Chairman, resolved as follows, Vizt.
Wishing to cultivate peace and harmony with all nations, we feel great regret at the delay in the reception of our Envoys to France, and think their Mission of such magnitude as to have entitled them to a proper attention; And as it appears highly important at this crisis of our national affairs that our sentiments should be made known, we do not hesitate to declare our firm determination to support our Constitution, Government and Independance against every attack.
Resolved that the Chairman be requested to transmit a Copy of the above resolve to the representative of this district in Congress, with a request that he communicate the same to the President, the Senate and the House of Representatives of the United States.
Signed by order,


Thomas Sprigg—ChairmanElie Williams Secy.